Citation Nr: 0323564	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-04 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased rating for residuals of left 
shoulder surgery, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972.  

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the RO, where, in 
part, the veteran's claims of increased ratings for his left 
knee and left shoulder disabilities were denied.  He only 
disagreed with the decision concerning those issues.  He also 
withdrew his request for a local hearing, prior to an April 
2003 Informal Hearing conference.  



FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support his claims, and all available evidence relevant to 
the claims has been received.  

2.  Left knee ankylosis, subluxation or instability, locking 
or joint effusion, limitation of flexion or extension, tibia 
or fibula impairment, and genu recurvatum are not objectively 
shown.  

3.  The veteran's left knee disability is manifested 
primarily, instead, by subjective complaints of pain.  

4.  The veteran does not have left shoulder ankylosis or 
analogous unfavorable limitation of scapulohumeral 
articulation; he has abduction to 90 degrees.  

5.  The veteran does not have limitation of left arm motion 
to 25 degrees from his side.  

6.  The veteran does not have impairment of the humerous, 
dislocation at the scapulohumeral joint, or malunion of the 
humerous.  



CONCLUSIONS OF LAW

1.  The criteria have not been met for a rating higher than 
10 percent for the left knee disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 
4.20, 4.71, 4.71a, 4.73 Diagnostic Codes 5256, 5257, 5258, 
5259, 5260, 5261, 5262, 5263 (2002).

2.  The criteria have not been met for a rating higher than 
20 percent for the left shoulder disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 
4.20, 4.71, 4.71a, 4.73 Diagnostic Codes 5200, 5201, 5202, 
5203, 5304 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Congress recently modified or clarified VA's duties to notify 
and assist claimants with the passage of the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This change in the law 
is applicable to all claims filed on or after the date of its 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See, too, Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002), and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  



The VCAA requires, in part, that VA notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim-
where at least a substantially complete application has been 
submitted.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

VA's duties pursuant to this new law, where triggered, have 
been fulfilled.  In each instance, as it became apparent that 
there may be any information or medical or lay evidence, not 
previously provided to VA, that may have been necessary to 
substantiate the veteran's claims, VA notified him both of 
the necessary information and of which evidence he was to 
submit, and which evidence VA would attempt to obtain on his 
behalf.  The RO did this in numerous notice letters to him.  

The RO sent the veteran letters in both October 2001 and 
March 2002 informing him of the VCAA, VA's duties, what he 
must do, when he should do it, and what the evidence must 
show in order for his claims to be successful.  He also 
received notice letters in February and March 2002 with the 
rating decision and statement of the case (SOC) the RO sent 
him.  And he received still additional notice in the 
supplemental statements of the case (SSOCs).  These documents 
also discussed the pertinent new regulations resulting from 
the VCAA.  When all of this evidence is considered 
collectively, along with the respective notice letters, it is 
clear the veteran has been duly apprised of the specific type 
of evidence needed to substantiate his allegations-and 
prevail, and of the governing laws and regulations.  Thus, 
the RO notified him of what the evidence must show.  



Because no additional evidence has been cited by the veteran 
as being available, but absent from the record, the Board 
finds that any failure on the part of VA to further notify 
him what hypothetical evidence would be obtained by VA and 
what evidence would be obtained by him is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Of 
course, an error is not harmless when it reasonably affects 
the outcome of the case.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed.Cir. 1998).  Here, though, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case.  Hence, the Board finds that any such failure 
is inconsequential.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a 
repeat performance.  Miles v. M/V Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Additionally, the VCAA and implementing regulations also 
eliminate the requirement that a veteran submit evidence of a 
well-grounded claim, and provide that VA will assist him in 
obtaining evidence necessary to substantiate his claim-but 
that VA is not required to provide assistance to him if there 
is no reasonable possibility that it would aid in 
substantiating his claim.  

Concerning this duty to assist, a very recent decision by the 
U.S. Court of Appeals for the Federal Circuit discusses what 
the Board, itself, may do in developing claims and what, 
instead, must be done by the RO as the agency of original 
jurisdiction over the case.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d (Fed. Cir. 2003) 
(holding notice provision contained in 38 C.F.R. § 19.9(a)(2) 
invalid, as it operates with 38 C.F.R. § 20.1304, as contrary 
to 38 U.S.C.A. § 7104(a), and also invalidating the language 
of 38 C.F.R. § 19.9(a)(2)(ii), as contrary to the specific 
time limit provided in 38 U.S.C.A. § 5103(b)(1)); compare 
Janssen v. Principi, 15 Vet. App. 370 (2001) (per curiam) 
(appellant represented by counsel presumed to be versed in 
facts and applicable law may waive consideration on appeal of 
any notice and duty-to-assist rights pursuant to 38 U.S.C.A. 
§§ 5103 and 5103A).  

VA's General Counsel since has issued a precedent opinion in 
response to the holdings in the DAV case.  See VAOPGCPREC 1-
2003 (May 21, 2003).  Briefly stated, VA's General Counsel 
held that:  the Board retains the authority to develop 
evidence in an appeal, but may not decide the appeal absent a 
waiver of originating agency consideration; the Board has the 
authority to obtain such waivers; the Board has the authority 
to issue "VCAA letters," subject to the limitations set 
forth in the Federal Circuit Court's decision; and BVA 
is not required to identify and readjudicate appeals decided 
under the "development regulations" in effect prior to May 
1, 2003.  Because the Board did not develop evidence in this 
case, (rather, the RO did), the holdings in the DAV case are 
inconsequential.  Aside from that, VA recently decided to 
return the development processing function to the RO, under 
the guidance and direction of the Veterans Benefits 
Administration (VBA).

The RO obtained the veteran's service medical records and, to 
the extent possible, his post-service medical records.  In 
fact, even where the veteran gave an incorrect location, the 
RO tracked down the current location of the veteran's private 
records and followed up in this case of records migration to 
obtain the veteran's historical medical evidence.  He also 
was given a VA examination to obtain a medical opinion 
concerning the severity of his disabilities at issue.  
38 U.S.C.A. § 5103A(d).  And as alluded to earlier, he was 
scheduled for a hearing, too, but withdrew his request.  

In conclusion, further development and further expending of 
VA's resources is simply not warranted in this case since the 
veteran has been given ample notice of the need to submit 
supporting evidence or argument and all evidence that he 
cited as relevant to his claims has been obtained.  He also 
will not be prejudiced by the Board's decision because VA 
already has fulfilled its preliminary duties and 
responsibilities.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).



II.  Method of Determining Ratings for Service-Connected 
Disabilities

Ratings are determined by comparing the symptoms the veteran 
is presently experiencing with criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule)-which is 
based on average impairment in earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances. See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  

When, as here, the conditions at issue were service connected 
many years ago, and their current severity is in question, 
the present level of functional impairment attributable to 
them is the primary concern.  See, e.g., Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  This is notably different from a 
situation where the veteran has appealed the initial rating 
assigned just after establishing his entitlement to service 
connection for the conditions at issue.  In those types of 
cases, VA must consider his claim in this context.  This 
involves determining the propriety of the initial rating, 
which includes considering whether the veteran is entitled to 
a "staged" rating to compensate him for times since filing 
his claim when his disability may have been more severe than 
at other times during the course of his current appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Here, though, the holding in Francisco governs, so the 
current level of impairment is paramount.



Note also that, when determining the severity of 
musculoskeletal disabilities such as the ones at issue, which 
are at least partly rated on the basis of range of motion, 
VA must consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59.

III.  Left Knee

The veteran claims that a rating greater than 10 percent is 
warranted for his left knee disability because, since 1972, 
there have been various times when it was considerably more 
disabling.  He filed a claim for an increased rating in June 
2001.  

Service connection for the left knee disability was 
established in a November 1972 rating decision, which noted 
that the veteran had episodes of left knee swelling.  An x-
ray report showed irregularity of the femoral condyles.  
Subsequent private treatment records show that the veteran 
had periods of acute flare-ups in the 1990s that his private 
physician attributed to his job as a postman.  

The criteria for evaluating a knee disability are found at 
38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this particular case, neither ankylosis (Diagnostic Code 
(DC) 5256), dislocated cartilage with frequent episodes of 
locking pain (DC 5258), a tibia or fibula disorder (DC 5262), 
nor a genu recurvatum disorder (DC 5263) is objectively shown 
by the evidence of record.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992).  Therefore, none of these diagnostic 
codes applies to the specific facts.  

The veteran points out he underwent left knee surgery to 
repair torn meniscus cartilage and, despite that procedure, 
continues to experience chronic pain, intermittent effusion, 
and at times instability ("giving way") in his left knee.  
Unfortunately, though, the objective medical evidence of 
record only confirms his pain caused by his arthritis; his 
other alleged symptoms are not clinically substantiated.

Currently, the veteran's left knee is objectively stable 
(October 2001 VAE report).  He reported no recent or current 
treatment for his left knee during his April 2003 informal 
hearing conference.  Further preponderating against his claim 
is the fact that during an October 9, 2001, physical therapy 
session, he reported consistently doing his at home knee 
exercises.  He was then issued adjustable ankle weights for 
this purpose, due to his long drive to the clinic.  This home 
exercise program consisted of 4 x 10 repetitions of 
exercises.  For his progression of physical therapy, he was 
instructed to continue his home exercises while gradually 
increasing the weight.  Even after this, no effusion was 
noted at either the October 29th or 31st VA medical 
appointments following the addition of ankle weights.  
Instead, his pain was noted to decrease (not increase).  See 
38 C.F.R. §§ 4.40, 4.45, 4.59.  

In November 2001, the veteran had excellent range of motion 
in his left knee; there also was no effusion, and the 
examiner discussed a weight loss reduction plan with the 
veteran to help alleviate the stress and strain on this knee.  
There was, however, objective evidence of degenerative 
changes in the medial and lateral femoral condyle.  But this 
is simply another way of saying he has arthritis, and the 10 
percent rating that he currently has compensates him for his 
pain caused by this condition.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003-5010.  In January 2002, he failed to report to his 
appointment for physical therapy.  

The minimal degenerative changes that are currently shown by 
X-rays only support, at most, a 10 percent rating under 
Diagnostic Code 5003.  According to this code, degenerative 
arthritis, established by x-ray, will in turn be rated on the 
basis of limitation of motion under the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a 10 percent rating is for 
application of each such major joint or group of minor joints 
affected by the limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent rating 
under Diagnostic Code 5003 requires X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  And for a 20 percent rating, you must satisfy 
the requirements for the lesser 10 percent rating and 
occasionally have incapacitating exacerbations.

Here, the specific joint involved is in the knee.  The extent 
of limitation of motion in the knee, in turn, is determined 
by DCs 5260 and 5261.  But in order to receive a rating 
greater than 10 percent under these codes, the evidence must 
show either flexion limited to no more than 30 degrees or 
extension limited to no less than 15 degrees.  Neither is 
shown in this particular case.  In fact, where, as here, 
there is actually "full" range of both flexion and 
extension (see the November 2001 VA orthopedic progress note, 
October 2001 VA examination report, and the October 2001 VA 
physical therapy report) even the lowest possible compensable 
rating of 10 percent is not assignable under either DC 5260 
or 5261.  VA considers "normal" range of motion in the knee 
to be from 0 degrees of extension to 140 degrees of flexion.  
See 38 C.F.R. § 4.71, Plate II.  And since the veteran 
does not actually have any limitation of motion in his left 
knee whatsoever to even meet the lowest-tier requirements for 
a 0 percent rating under these codes, the 10 percent rating 
that he currently has is sufficient to compensate him for the 
times mentioned in DeLuca when his pain will invariably 
decrease his range of motion from full (i.e., completely 
normal) to slightly less than normal.  In other words, 
his current 10 percent rating is essentially a built-in 
buffer of sorts given in advance with the expectation that he 
will occasionally have less than normal range of motion due 
to the pain attributable to his arthritis.  But even on those 
occasions when is pain is especially problematic, he still 
does not have sufficient limitation of motion to warrant a 
rating higher than 10 percent under DCs 5003, 5260 and 5261.

Further, although the veteran claims he experiences 
instability ("giving way"), the objective medical evidence 
of record clearly shows that there is no instability or even 
laxity in his left knee.  During his October 2001 VA 
examination, for example, his left knee was stable to varus 
and valgus stress testing.  Thus, an increased rating is not 
possible under DC 5257 because there are no objective 
clinical indications of at least moderate impairment in this 
knee due to, say, recurrent subluxation or lateral 
instability.  And aside from that, the veteran also cannot 
receive a separate rating for instability under Code 5257, 
apart from the 10 percent rating that he already has under 
Codes 5003-5010 for his arthritis.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997); VAOPGCPREC 9-98 
(August 14, 1998).

While the evidence of record confirms the veteran underwent 
arthroscopic surgery in August 1994 at a VA facility in 
Indianapolis to repair the meniscus cartilage in his left 
knee, the operative report shows the procedure went well and 
there were no resulting complications.  He does not have 
dislocated semilunar cartilage following the procedure, so 
the provisions of Code 5258 do not apply.  And because he 
already is receiving compensation for his arthritis and 
associated pain following that surgery, he cannot receive 
additional compensation for this under Code 5259 for surgical 
removal of symptomatic semilunar cartilage because this would 
violate VA's anti-pyramiding provision.  See Esteban v. 
Brown, 6 259 (1994), citing 38 C.F.R. § 4.14.  His damaged 
cartilage has been repaired, and his anterior cruciate 
ligament (ACL) was and is still intact.

Also bear in mind that, despite his surgery, the veteran 
continues to have excellent range of motion in his left knee, 
no signs of effusion, and no indications of instability or 
subluxation either.  Premature or excess fatigability, 
weakness, etc., similarly are not shown.  So there are no 
additional grounds on which to increase his rating.  
38 C.F.R. §§  4.40, 4.45, 4.59.  If anything, his knee has 
improved since the 1994 surgery, especially with physical 
therapy.  Thus, his present 10 percent rating is the best 
approximation of the current severity of his left knee 
disability.  38 C.F.R. §§ 4.20, 4.7; see also Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992) (because VA possesses 
specialized expertise, agency's determination of 
proper Diagnostic Code application due greater deference); 
Butts v. Brown, 5 Vet. App. 532 (1993) (election of proper 
diagnostic code not question of law subject to de novo 
standard of review).

As for the argument that the veteran's left knee disability 
may not currently be as severe as it was prior or immediately 
subsequent to his 1994 surgery, meaning he therefore should 
still receive a higher rating for those periods, the Board 
first notes that he did not file his claim for a higher 
rating until rather recently, in June 2001, several years 
after the fact.  And this, in turn, would preclude using the 
1994 surgery as a basis for increasing the rating retroactive 
to that year.  See, e.g., 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  There also are other means for compensating a 
veteran during his period of convalescence following surgery.  
One that immediately comes to mind is 38 C.F.R. § 4.30 
("paragraph 30").  But the veteran and his representative 
did not raise a claim for this at the RO level, much less 
appeal this additional issue to the Board.  See 38 C.F.R. 
§ 20.200.

As the veteran's notice of disagreement (NOD) and substantive 
appeal (VA Form 9) were of record when his representative 
reviewed the file for the preparation of the Informal Hearing 
Presentation, and no additional express or implied claims 
were raised of entitlement to paragraph 30 benefits, clear 
and unmistakable error (CUE), or an earlier effective date, 
the Board finds that no further action on these additional 
issues is warranted at this time.  This is especially true 
since the Board cannot speculate what possible theories of 
entitlement the veteran may have intended by such claims, 
other than his current plain language stating that he 
believes an increase in his current 10 percent rating is 
warranted.

Since the preponderance of the evidence is against the claim 
for a higher rating for the left knee disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

IV.  Left Shoulder

The extent of limitation of motion in the shoulder is 
determined, in part, by Code 5201.  Under this code, a 20 
percent rating for the minor extremity requires motion of the 
arm limited to the shoulder level or limited to midway 
between the side and shoulder level.  A 30 percent rating 
under this code requires motion limited to 25 degrees from 
the side.  For comparison, the Rating Schedule also list what 
VA considers to be "normal" range of motion in the shoulder 
in the various directions of forward elevation (flexion), 
abduction, external rotation, and internal rotation.  See 38 
C.F.R. § 4.71, Plate I.  

Historically, service connection for the left shoulder 
disability was also established in the November 1972 rating 
decision, and a 20 percent rating was assigned under 
Diagnostic Code 5202.  The RO noted the veteran had a bone 
screw implanted in his left scapula due to an injury in 
service.  

Unfortunately though, despite that, the medical evidence of 
record simply does not show that the veteran is entitled to a 
rating higher than he currently has.  He is right hand 
dominant (i.e., right handed), so his left arm is his minor 
extremity.  And there is no ankylosis; he had abduction to 90 
degrees on VA examination in October 2001.  Thus, a higher 
rating under DC 5200 is not warranted.  Limitation of motion 
to the shoulder level also is not shown, so a higher rating 
under Code 5201 is not warranted either.  Further, there is 
no impairment of the humerous, either flail shoulder, false 
flail joint, recurrent dislocation, or malunion, to support a 
higher rating under Code 5202.  Lastly, although the veteran 
had part of the bone screw removed, and part of it left in 
his clavicle, the evidence does not show dislocation, 
malunion, or impairment of a contiguous joint, so a higher 
rating under Code 5203 is not possible.



An X-ray report, dated in March 1998, reveals that other than 
the broken screw, the general appearance and alignment of the 
orthopedic appliance was unchanged from 1993, and the 
shoulder appeared otherwise normal.  In October 2001, 
radiographs revealed that although the head of the screw 
likely had been removed, there was minimal acromioclavicular 
("AC") degenerative change (i.e., arthritis), the 
glenohumeral joint appeared normal, and the acromiohumeral 
spacing was well preserved.  On objective examination, the 
veteran's scar on his left shoulder was described as well 
healed without hypertrophy.  A higher rating, then, is not 
possible under Codes 7803, 7804 and 7805.  And although there 
was some tenderness about the shoulder, itself, and range of 
motion testing caused pain, his range of motion was 
nonetheless to 100 degrees of forward flexion, to 90 degrees 
of abduction, and to 15 degrees of internal and external 
rotation.  There also were no focal motor or sensory deficits 
and his pulse was 2+.

Therefore, although the veteran complains of pain, and 
limitation of movement, the objective medical evidence does 
not support a rating greater than 20 percent.  This is 
because even after consideration of his pain, his left 
shoulder disability picture does not most nearly approximate 
the criteria required by ratings higher than 20 percent.  For 
example, his range of movement still greatly exceeds the 
criteria for a rating higher than 20 percent under Diagnostic 
Codes 5200 and 5201.  There is no impairment of the Humerus 
(either in actuality or analogous to) to contemplate a 
greater rating under 5202, either.  See 38 C.F.R. § 4.20.  

Although the veteran sincerely believes he deserves a higher 
rating, the objective medical evidence shows otherwise.  And 
the medical evidence trumps unsubstantiated allegations of 
greater disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Furthermore, since the preponderance of 
the evidence is against his claim, there is no reasonable 
doubt to resolve in his favor.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).



The rating decision appealed indicates the RO found that the 
circumstances of this case did not warrant referring it for 
extra-schedular consideration under 38 C.F.R. § 3.321.  The 
Board agrees.  This is because there is no evidence of 
an exceptional disability picture to render impractical the 
application of the regular schedular standards.  The veteran 
has not required any periods of hospitalization for his 
service-connected conditions since 1994.  Further, no recent 
treatment is shown.  There is no evidence in the claims file 
to suggest that marked interference with his employment is 
the result of his service-connected conditions.  This means 
more than that contemplated by the schedular ratings he 
currently has.  Thus, the Board does not have to refer his 
claims to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The claim for an increased rating for the left knee 
disability is denied.  

The claim for an increased rating for the left shoulder 
disability is denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

